Citation Nr: 0843918	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  08-00 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The veteran had active service from July 1959 to May 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2007 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran has current 
bilateral hearing loss which is due to any incident or event 
in active service, and sensorineural hearing loss as an 
organic disease of the nervous system is not shown to have 
been manifested to a compensable degree within one year after 
separation from service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, nor may sensorineural hearing loss, as an organic 
disease of the nervous system, be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In August 2006 VA sent the veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although it is no longer required of the RO, 
the appellant was also asked to submit evidence and/or 
information in his possession.

The Board finds that the content of the letter provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the February 2007 rating 
decision, August 2007 SOC, and March 2008 SSOC explained the 
basis for the RO's action, and the SOC and SSOC provided him 
with additional 60-day periods to submit more evidence.  It 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in the August 2006 letter which VA 
sent to the veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303(a) (2008). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must (1) be medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such organic diseases of the nervous system 
(e.g., sensorineural hearing loss), become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or 
greater; or when the auditory thresholds for at last three of 
the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  Even if disabling loss is not demonstrated at 
separation, a veteran may establish service connection for a 
current hearing disability by submitting evidence that a 
current disability is causally related to service.  See 
Hensley v. Brown, 5 Vet. App. 155, 160 (1993).




The Board initially acknowledges that the lack of any 
evidence showing the veteran had bilateral loss during 
service is not fatal to his claim for service connection.  
The laws and regulations do not strictly require in-service 
complaint of, or treatment for, hearing loss in order to 
establish service connection.  See Ledford v. Derwinski, 
3 Vet. App. 87, 89 (1992).  Instead, the Court of Appeals for 
Veterans Claims has held where there is no evidence of the 
veteran's claimed hearing disability until many years after 
separation from service, "[i]f evidence should sufficiently 
demonstrate a medical relationship between the veteran's in 
service exposure to loud noise and his current disability, it 
would follow that the veteran incurred an injury in service . 
. . ."  Hensley, supra, (quoting Godfrey v. Derwinski, 2 
Vet. App. 352, 356 (1992)).  Therefore, the critical question 
is whether the veteran has current hearing loss disability 
which is causally related to service.

Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA).  Since November 1, 1967, those standards 
have been set by the International Standards Organization 
(ISO)-American National Standards Institute (ANSI).  In order 
to facilitate data comparison, the ASA standards have been 
converted to ISO-ANSI standards.

The veteran's service treatment records (STRs) show that at 
his June 1959 enlistment examination his hearing was 15/15 
bilaterally on a whispered voice test.  At his March 1963 
separation examination audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ


500
1000
2000
4000
RIGHT
25
25
25
25
LEFT
10
10
10
10

The veteran's hearing was 15/15 bilaterally on a whispered 
voice test.  In addition, he did not complain of any hearing 
loss on a March 1963 medical history report.  The STRs do not 
show any complaints or treatment of hearing loss.


In September 2003, forty years after his separation from 
service, the veteran underwent private treatment with C.H., 
M.D., at which he complained of left ear discomfort.  He said 
his hearing was somewhat diminished, and it was clearer on 
the right side.  He said he had suffered with swimmer's ear 
from time to time in the past, and said he had no other 
significant ear problems.  On examination, the veteran's 
tympanic membranes were normal in color, there was a little 
bit of inflammation at the external canal, and there was a 
little cerumen on the left side.  There were no palpable 
nodes, the oropharynx was unremarkable, and there was no 
significant tenderness to percussion over the sinuses.  Dr. H 
diagnosed the veteran with left ear discomfort, and 
prescribed Cortisporin drops.

H.C., a private audiologist, wrote in July 2006 that she had 
seen the veteran for an audiological evaluation earlier in 
the month and that he reported he had begun having difficulty 
hearing and understanding conversations, particularly with 
background noise present, in the early 1960s.  She noted that 
the veteran served in the Air Force from 1959 to 1963 and 
worked around jet engine noise, and that after his service he 
worked as an electric technician, where he was occasionally 
exposed to loud noises for brief periods.  Ms. C opined that 
audiogram results showed moderate to severe bilateral high 
frequency sensorineural hearing loss that was consistent with 
noise exposure, and that the veteran was a good candidate for 
hearing aids.

The veteran had a VA examination in February 2007 at which he 
reported that he often did not understand people, had the 
greatest difficulty when watching television or speaking on 
the telephone, and frequently had to read lips to understand 
what was being said.  He denied otalgia, vertigo, ear 
surgery, and otorrhea.  The VA examiner noted that the 
veteran had served as an airborne radio mechanic with noise 
from the flight line, and that he had post-military 
occupational noise exposure.  The veteran reported years of 
hunting, but said that he rarely shoots, and uses hearing 
protection when he does.

On the authorized audiological evaluation at the VA 
examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
45
65
80
LEFT
10
10
35
55
65

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 84 percent in the left ear.  The 
examiner diagnosed the veteran with severe/moderately severe 
high frequency bilateral sensorineural hearing loss.  She did 
not feel that the veteran's hearing loss was related to, or 
caused by, his military service.

In March 2007 the veteran underwent a private audiological 
evaluation.  The examiner wrote that there was no visible or 
traumatic deformity of the ears and no history of or active 
drainage from the ears.  The veteran denied any chronic or 
acute dizziness or unilateral loss of recent onset.  There 
was no pain or discomfort in the ears and no visible evidence 
of significant cerumen or foreign body in the ear canals, and 
the ear canal walls and tympanic membranes appeared normal.  
The hearing test showed bilateral symmetrical mild to severe 
sloping sensorineural hearing loss.  There was normal hearing 
to 1000 Hz, with a steep slope down to a 4000 Hz dip, and a 
slight recovery at 8000 Hz.  His speech discrimination was 84 
percent on the left and 80 percent on the right.  The 
examiner opined that the veteran's hearing loss configuration 
was consistent with noise exposure over a period of time.  He 
noted that military service is responsible for producing many 
cases of sensorineural hearing impairment, and that the 
ground crew around jet aircraft are more likely to incur 
noise-induced hearing impairment than are pilots.

The veteran wrote in a December 2007 statement that Federal 
building nurses performed yearly tests as necessary when he 
got his flu shot.  He also wrote that he was not treated 
nicely at his VA examination, that the volume was not turned 
down during his hearing test, and that the electronic wave 
length machine was not moved out of his sight.  The veteran 
continued that as an airborne radio repairman he chased 
planes to keep them in radio communication during takeoff, 
and that his only hearing protection was a loose fitting 
intercom headset.

The Board recognizes that some in-service audiograms revealed 
elevated pure tone thresholds.  However those tests did not 
meet any of the requirements specified in 38 C.F.R. § 3.385.  
Moreover, service connection for hearing loss on a 
presumptive basis is not available in this case, because 
there is no indication in the evidence of record that the 
veteran manifested an organic disease of the nervous system, 
shown to include sensorineural hearing loss, to a compensable 
degree during his first post-service year.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

The results of the February 2007 VA examination and private 
audiological testing from July 2006 and March 2007 meet the 
section 3.385 threshold because the test results showed at 
least three of the thresholds at 26 decibels or greater, an 
auditory threshold 40 decibels or greater, and speech 
recognition scores less than 94 percent.  The remaining 
question is therefore whether the hearing loss the veteran 
now has is the result of noise exposure he underwent during 
his active service.

In his Informal Hearing Presentation submitted to the Board 
in November 2008, the veteran's representative argued that 
service connection should be granted because the Air Force 
separation examination showed a sloping right ear hearing 
loss in the higher frequencies.  This is a good point, but 
the Board notes that the hearing results were still within 
normal limits under the current standards of 38 C.F.R. 
§ 3.385.  Moreover, the gap of some 40 years between the 
veteran's military service and the first time he is shown by 
the documentary record to have been seen for his hearing also 
militates against a finding that he had a chronic hearing 
loss since service.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (to the effect 
that service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service).

The VA audiologist who examined the veteran in February 2007 
reviewed the claims file and expressed the opinion that the 
veteran's bilateral hearing loss is not related to or caused 
by his military service.  The private audiologist who 
examined the veteran in July 2006 noted that the veteran was 
exposed to jet engine noise 

during his service.  However, she did not offer an opinion as 
to the etiology of his hearing loss.  The March 2007 private 
provider noted that the veteran's hearing loss was consistent 
with noise exposure over a period of time.  While he stated 
that military service can lead to hearing loss, and that 
aircraft ground crew personnel have a likelihood of incurring 
noise-induced hearing loss greater than that for pilots, he 
did not express the opinion that this is the case with the 
veteran.  In addition, the veteran wrote in December 2007 
that he received yearly tests as necessary when he got flu 
shots at a Federal building, but did not indicate that those 
examinations had included hearing tests.

We recognize the sincerity of the arguments advanced by the 
veteran that his bilateral hearing loss is service connected.  
However, the resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
However, hearing loss requires specialized training for a 
determination as to diagnosis and causation, and is therefore 
not susceptible of lay opinions on etiology.  The Board notes 
that the only medical opinion of record as to the etiology of 
the veteran's hearing loss is from the VA examiner, and she 
opined that his hearing loss is not related to his active 
service.

Since the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
hearing loss, the benefit-of-the-doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.




ORDER

Service connection for bilateral hearing loss is denied.



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


